Matthias, J.
1. The Probate Court has plenary power at law and in equity fully to dispose of any matter properly before the court unless the power is expressly otherwise limited or denied by statute. (Section 2101.24, Revised Code.)
2. The Probate Court has exclusive jurisdiction, unless otherwise provided by law, as to all matters set forth in Section *932101.24, Revised Code, and as to all matters pertaining directly to the administration of estates. (Paragraph one of the syllabus of Jacobsen v. Jacobsen, 164 OhioSt. 413, 58 O.O. 239, approved and followed.)
3. The Probate Court has exclusive jurisdiction of an action to rescind a renunciation of intestate succession properly filed with it.
Judgment reversed.
Taft, C. J., Zimmerman, O’Neill, Herbert, Schneider and Brown, JJ., concur.